GOLDTHWAITE, J.
It is certainly true, that the jurisdiction of a justice of the peace in civil cases is limited to amounts not exceeding fifty dollars, and that a judgment rendered by that officer for over that amount, would be corato nonjudice, and void; yet when the case is removed into the Circuit Court, and is there pending, it is competent for the parties to treat it as if originating in that court; and if they do so, a judgment rendered for an amount exceeding fifty dollars, would be held good, by virtue of the general jurisdiction of-that' court. The defendant can, however, on the appeal, avail himself of the want of jurisdiction in the justice, by bringing it to the notice of the Circuit Court, by plea in *230abatement, and if be does not do this, be waives all objection resulting from tbe mode in wbicb be is brought into that court. This principle was decided in tbe case of Bentley et al. v. Wright, 3 Ala. Rep. 607, and recognized in Hart v. Turk, 15 Ala. Rep. 675, and Rose v. Thompson, 17 Ala. Rep. 628, and we see no good reason for departing from tbe rule. Tbe rule admitted, it follows that tbe court below erred in its charge.
Tbe judgment is reversed and tbe cause remanded.